Citation Nr: 1760139	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle sprain.

2.  Entitlement to a rating in excess of 10 percent for a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from January 2001 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at a March 2012 Travel Board hearing. The hearing transcript is of record.

In June 2014 and June 2017, the Board remanded the increased rating issues for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right ankle sprain was manifested by no more than moderate limitation of motion; there is no ankylosis or deformity of the ankle.
 
2.  Throughout the rating period on appeal, the Veteran's left ankle sprain was manifested by no more than moderate limitation of motion; there is no ankylosis or deformity of the ankle.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a disability rating in excess of 10 percent for the Veteran's right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.71(a), Diagnostic Code 5271 (2017).
2.  Throughout the rating period on appeal, the criteria for a disability rating in excess of 10 percent for the Veteran's left ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.71(a), Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2017).

Each disability must be considered from the point of view of the veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  C.F.R. § 4.59 (2017).

In both initial rating claims and increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Limited motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2017).

In a January 2006 rating decision, the RO granted service connection for left ankle sprain and right ankle sprain.  Separate 10 percent evaluations were assigned for each disability, effective June 23, 2005.  In December 2007, the Veteran filed a claim for increased ratings for the left and right ankle disabilities.  In the August 2009 rating decision on appeal, the RO decreased the ratings for the left and right ankle sprains to 0 percent, effective November 1, 2009.  In a January 2015 rating decision, in accordance with the Board's June 2014 decision, the RO restored the 10 percent ratings for the left and right ankle disabilities, effective November 1, 2009.  The Veteran continues to appeal the ratings for the left and right ankle disabilities.

On VA examination in January 2008, the Veteran complained of daily aching, throbbing type pain in the top of his foot and in the arches.  He also claimed that his ankles were slightly swollen when he arrived home from work every day.  He denied actual ankle pain, and reported that he was pain free unless he had to stand for long periods of time.  He also denied any giving out or locking in the ankles, as well as any instability.  He denied using any assistive devices, including orthotics that were prescribed, and denied ever being hospitalized for his ankles or prescribed bedrest.  He reported increased ankle pain during cold and damp weather.  He reported that he could not stand in one place and had to shift around, but noted that he was comfortable sitting and that he did not have issues with driving.  On physical examination, joint were cool to touch.  There was no erythema or increased temperature, and no pain on deep palpation of the malleolus areas.  There was slight tenderness on deep palpation of the area distal of the medial malleolus bones.  There was no swelling, no bony overgrowth, and no puffiness.  Skin temperature and color were normal, and hair distribution was good.  There was no muscle wasting or atrophy noted.  Arches were slightly depressed.  Achilles tendon remained midline weightbearing and nonweightbearing.  There was no evidence of uneven shoe wear, but there was callus formation on the bilateral medial aspects of the great toes.  There was slight pain on deep palpation of the arches, but not of the heels or the balls of the feet.  Muscles strength of the toes was 5/5, and he was able to flex repetitively and freely without pain.  Dorsiflexion was to 20 degrees without pain and plantar flexion was to 45 degrees without pain.  He was able to rotate his ankles freely in a 360-degree manner.  Repetitive range of motion increased pain to 1/10, but did not cause weakness, fatigue, lack of endurance, lack of coordination or any decrease in degrees of range of motion.

On VA examination in July 2009, he reported flare-ups of shooting ankle pain from the anterior to the medial malleolus area, three times per week, which caused swelling of the ankles.  He rated the pain as 10/10, and noted it occurred specifically when standing for up to two hours, bilaterally, concurrent, but left and right varying in intensity at various times.  He relieved pain with rest, elevating the ankles and taking Tramadol and Naprosyn (prescribed for his back).  He complained of buckling of the ankles and pain with running, and accordingly, reported that he limited his running.  He also complained of stiffness in the ankles in the morning, lingering throughout the morning and the day, and weakness.  He denied any giving way, heat, redness, easy fatigability or lack of endurance.  He claimed to have limitation of motion and functional impairment during flare-ups, with pain as the limiting factor.  He again denied the use of any assistive devices, but reported that he work Nike Air Max 360's routinely and high ankle boots for stability of the ankles in the winter.  He denied any dislocation or recurrent subluxation or any effects on activities of daily living or his occupation.  On physical examination, there was normal shoe wear, no assistive device, normal gait (slight limp due to unrelated injury to left foot).  Ankles were symmetrical, with no redness, swelling, edema, erythremia, abnormal bony prominences, abnormal musculature, abnormal alignment, or any other bone or joint involvement.  Upon palpation, there was no pain and ankles were cool to touch.  Range of motion was dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees.  There was no pain with initial range of motion; repetitive range of motion did not change degrees nor cause pain, incoordination, instability, weakness or easy fatigability; there were no limiting factors, and no flare-ups, muscle atrophy, weakness, paralysis or contracture.  

On VA examination of the left ankle in March 2015, the Veteran complained of frequent giving out of the ankle.  However, he reported that he had not seen a dedicated podiatrist or medical professional regarding his left ankle condition, and he had not had any physical therapy or injections to his left ankle in the previous two years.  He denied any ankle surgeries and noted he did not wear an ankle brace.  He reported a constant 8/10, sharp pain to his left ankle, for which he took Motrin, which provided some relief.  He also reported daily flare-ups of left ankle pain with periods of prolonged standing or walking.  He reported that with flare-ups his pain
was sharp, 9/10, and that he had to be off of his feet for about 4-6 hours for relief.  However, he denied any functional loss or functional impairment.  Range of motion was normal, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was pain during range of motion, but it did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was evidence of localized tenderness or pain on palpation of the medial aspect of the left ankle.  There was no additional loss of function or range of motion with repetitive use testing.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, but he did note that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  There was no muscle atrophy and muscle strength testing of the left ankle was normal.  The examiner noted that ankle instability was suspected, but instability tests were negative.  The Veteran denied using any assistive devices, and the examiner concluded that the disability did not impact the Veteran's ability to perform any type of occupational task, such as standing, walking, lifting, sitting, etc.

On VA examination of the right ankle in June 2015, the Veteran reported that his right ankle had always been stiff in the morning and that he developed pain in his ankle daily, especially after standing on it for at least an hour.  He described the pain as a 5/10 on a scale of 0-10.  He was taking Motrin daily, with reported relief.  He reported that he had tried splints and braces, none of which had helped.  He denied flare-ups of right ankle pain or functional loss or impairment, and noted that he had worked at the post office as a mail handler for the previous 9 years.  Range of motion was normal, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no pain.  There was no evidence of pain with weight bearing, and no evidence of localized tenderness or pain on palpation of the joint.  There was no evidence of crepitus.  There was no additional loss of function or range of motion following repetitive use testing, and no functional loss or functional impairment regardless of repetitive use.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was normal and there was no evidence of instability.  He denied using any assistive devices.  The examiner noted that the Veteran's disability did not impact his ability to perform any type of occupational task, such as standing, walking, lifting, sitting, etc.

On VA examination in August 2017, the Veteran reported very painful flare-ups of right ankle pain, off and on, when his ankle was sprained.  He claimed to have had 7-8 episodes of a right ankle sprain, with the last one in September 2016.  However, he indicated that in between the acute ankle sprains, he is right ankle was ok, with some pain (not sharp) at a 2/10 in between sprains.  He also reported functional loss in that he had difficulty walking at times, due to instability of the right ankle.  Range of motion of the right ankle was slightly limited, with dorsiflexion to 15 degrees and plantar flexion to 40 degrees, with no pain.  There was no pain with weight bearing.  There was evidence of localized tenderness or pain on palpation on the dorsum of the right foot and malleolus medial.  There was no evidence of crepitus.  Range of motion of the left ankle was normal, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no pain, and no pain on weight bearing.  There was no evidence of localized tenderness or pain on palpation of the left ankle, and no crepitus.  There was no additional loss of function or range of motion following repetitive use testing for either ankle; and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups for either ankle.  Muscle strength testing was normal for both ankles, and there was no muscle atrophy or instability in the right or left ankle.  The Veteran reported that the right ankle limited his ability to perform occupational tasks, in that he was not sure when he was going to sprain the right ankle.  X-rays revealed degenerative arthritis of the right ankle.

As normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion, the Board finds that the findings during the entire period on appeal, including the January 2008, July 2009, March 2015, June 2015 and August 2017 VA examinations, are indicative of no more than moderate limitation of motion, which warrants a 10 percent rating under Diagnostic Code 5271.  

Furthermore, although the Veteran reported pain on motion of the left ankle in March 2015, and slight pain on motion of the right ankle on examination in August 2017, there was no pain on motion noted on examination in January 2008, July 2009 or June 2015.  Furthermore, although range of motion was slightly limited for the right ankle in August 2017, for the rest of the appeal period, it was completely normal.  In addition, pain did not cause functional loss on examination in March 2015 and pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Moreover, there was no additional loss of function or range of motion following repetitive use testing for either ankle; and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or with flare-ups for either ankle at any time during the appeal period.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board finds that the reported functional impairment in the ankles has already been considered in the 10 percent ratings currently assigned.  Therefore, ratings in excess of 10 percent for functional impairment are not warranted under DeLuca.

There is no other medical evidence during this period, including evidence included in VA outpatient treatment records from the Butler VA Medical Center and the VA Medical Center in Pittsburgh, showing that the Veteran has demonstrated more than moderate limitation of motion of the ankles or functional impairment which would warrant higher ratings.

Concerning the range of motion findings of the Veteran's right and left ankle disabilities, the Board remanded the Veteran's claims in June 2017 to afford him an examination with active and passive range of motion findings, in weight-bearing and nonweightbearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The August 2017 VA examination report does not include passive range of motion findings and does not specify range of motion with and without weight-bearing, although the examiner did find there was no evidence of pain with weight bearing for either ankle.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Board notes that generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in the August 2017 examination or any other examination during the appeal period, was performed other than on weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board acknowledges the Veteran's assertions that his right and left ankle disabilities are more severe than evaluated.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board assigns greater probative value to the VA examination reports than the Veteran's subjective complaints of increased symptomatology for his right and left ankle disabilities.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned.
Concerning the entirety of the appeal period, the Board considered whether any other diagnostic codes pertaining to the Veteran's right and left ankle disabilities are applicable in this case.  The Veteran's ankle disabilities do not warrant a separate or higher disability rating under Diagnostic Codes 5270 or 5272 at any time during the appeal period because he has never demonstrated or been diagnosed with ankylosis of either ankle.  Further, there is no diagnosis related to malunion of the os calcis or astragalus and the Veteran did not have an astragalectomy.  Thus, Diagnostic Codes 5273 and 5274 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.

For the above reasons, the Board finds that the Veteran is not entitled to higher ratings in excess of 10 percent for his right and left ankle disabilities at any point during the appeal period.  In making this determination, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected right or left ankle disabilities met or nearly approximated the criteria for ratings higher than those already granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than, or separate from, that already assigned for the right ankle disability and the left ankle disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's left and right ankle disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  In the November 2017 Post-Remand Brief, the Veteran's representative reports that the Veteran alleges he experiences instability in the right ankle, which impacts his ability to work.  The Veteran has also reported instability in the left ankle on examination in March 2015 and instability in the right ankle on examination in August 2017.  He also reported numerous right ankle sprains on examination in August 2017, and alleged that the right ankle disability affected his employment, in that he never knew when he was going to sprain the ankle.  However, during the same examination, he reported that he was working the night shift at the post office and that he was planning to leave that job because he required an accommodation (sitting as opposed to standing for long periods), due to back pain, not issues with his ankles, which his employer would not give.  He also reported that he was seeking other employment with the VA.  However, as noted above, there has never been any objective evidence of instability in the right or left ankle during the appeal period.  Furthermore, the rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  Additionally, there is no evidence that there is marked interference with employment and/or that the Veteran has had frequent hospitalizations for his disabilities.  In this regard, the Veteran has reported working for the post office during the entire appeal, and has not reported that his ankle disabilities have put his job in jeopardy or caused him to lose or not find employment.  He also reported walking 7 miles a day at work during treatment at the Butler VA Medical Center in December 2016.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted. Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114-15.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Moreover, the Board finds that the symptoms of the Veteran's left and right ankle disabilities are contemplated by the schedular rating criteria.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An rating in excess of 10 percent for a right ankle sprain is denied.

An rating in excess of 10 percent for a left ankle sprain is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


